Citation Nr: 1145637	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO. 10-13 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a temporary total evaluation (100 percent) due to treatment for right pyelonephritis (kidney removal).

2. Entitlement to an increased rating for right pyelonephritis and ureteropelvic junction obstruction post-operative (kidney disability), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to March 1988.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The Veteran attended a hearing before the undersigned in October 2011.

The Board finds that this claim includes a claim for an increased rating for a kidney disability. That issue has been added to the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for a right kidney disability. In December 2008, the kidney was removed. The Veteran claims he is entitled to a temporary total rating for the surgical procedure and resulting convalescence. He may also be entitled to an increased rating for the kidney disability.

A temporary total disability rating (100 percent) is assignable when it is established that the Veteran requires a period of convalescence following surgery for a service connected disability. Entitlement is established for surgery requiring at least one month of convalescence; post surgical residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or immobilization with a cast or brace of a major joint. 38 C.F.R. § 4.30 (2011).

A nephrectomy was performed in December 2008, following an unsuccessful attempt to remove the kidney via laparoscopic surgery.  It is unclear from the record how long the Veteran actually convalesced following the December 2008 surgery. Discharge instructions from the surgery are not of record. These are of particular import, since they would indicate how long the Veteran was advised to convalesce. They should be obtained. 38 C.F.R. § 3.159 (2011).

The Veteran's last VA examination for his kidney disability was in April 2007, prior to the December 2008 kidney removal. He should also be afforded a current VA examination. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"). 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's current and complete VA treatment records. In particular, obtain the discharge instructions that the Veteran was given following his December 2008 kidney removal. Evidence of attempts to obtain these records should be associated with the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his right kidney disability. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed.

The examiner should conduct a complete history and physical. The examiner should discuss the Veteran's December 2008 kidney removal, including stating the standard period of convalescence following such a surgery (i.e., how long until the Veteran could act normally, including lifting heavy objects, exercising, and working, and describe any other post surgical residuals such as incompletely healed surgical wounds).

Note any renal dysfunction, nephritis, infection, or other pathology. Describe all scars, including those from the December 2008 kidney removal. Note any pain on examination, instability of the scar, or limitation of function.

Describe any side effects of the Veteran's kidney disability.

State whether the kidney disability affects the Veteran's ability to maintain or obtain substantially gainful employment, given his work history and employment.

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale and a discussion of the facts and medical principles involved.

3. After completing the above action, the claims should be readjudicated. If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

